Citation Nr: 0603104	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  02-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative disc and 
joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Muskogee, Oklahoma.  A hearing was held 
before the undersigned Veterans Law Judge in May 2003.  The 
Board remanded this issue in April 2004 for additional 
development; the requested actions are now complete and this 
matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service medical records do not reveal 
complaints of and treatment of the neck and his December 1975 
report of medical examination for separation reveals the 
veteran's neck was clinically evaluated as normal.  

3.  Competent, probative medical evidence does not reveal a 
current, chronic disability of the neck that is the result of 
or medically attributed to any in-service injury or disease.  
Nor does the competent medical evidence show arthritis of the 
cervical spine manifested to a compensable degree within one-
year of the veteran's February 1976 discharge from active 
duty.


CONCLUSION OF LAW

Degenerative disc and joint disease of the cervical spine was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Certain disease, including degenerative joint 
disease, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's service medical records have been thoroughly 
reviewed and reveal that he was treated for low back pain 
(service connection has been established for a lumbar spine 
disability).  While an October 1975 service medical records 
reflects that the veteran had a mild forward head in 
connection with examining his posture for treatment of low 
back pain, the record does not include any complaints of or 
treatment of the anatomical region of the neck.  In fact, 
none of the service medical records reveal complaints or 
treatment involving the neck.  A December 1975 report of 
medical examination conducted shortly before the veteran's 
service discharge, reveals the veteran's neck was clinically 
evaluated as normal, and a January 1976 statement of medical 
condition reflects the veteran indicated there had been no 
change in his medical condition since his examination.

The record is void of treatment of the veteran's neck until 
November 1999 VA medical evidence which reveals the veteran 
had a minor abnormality of the cervical spine.  See VA 
radiology report.  A January 2003 private examination report 
contains diagnosis of cervical disc disease and reflects that 
the veteran modified his posture to relieve pain, keeping his 
chin tucked down to his chest much of the time.  However, 
there is no competent medical evidence attributing the 
veteran's current cervical spine disability, first shown in 
1999, to his period of active duty.

Nor is service connection warranted on a presumptive basis.  
Subsequent VA medical records indicate that the veteran 
developed degenerative joint disease of the cervical spine.  
See April 2004 VA medical record.  As previously indicated, 
degenerative joint disease (arthritis) may be presumed to 
have had its onset during service if it is manifest to a 
compensable degree within one year of a veteran's discharge 
from active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  As 
the record does not reveal degenerative joint disease of the 
cervical spine until decades after the veteran's February 
1976 discharge from active duty, presumptive service 
connection is not appropriate.

As the evidence fails to show in-service treatment of the 
neck or a current cervical spine disability that has been 
attributed to the veteran's period of active duty, the Board 
concludes that the weight of the evidence is against the 
veteran's claim.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (benefit-of-doubt rule does not apply when 
the preponderance of the evidence is against the claim).  As 
such, service connection for degenerative disc and joint 
disease of the cervical spine must be denied.  In reaching 
this conclusion, the Board acknowledges the veteran's sincere 
belief that he is entitled to service connection for a neck 
disability.  However, it is long settled law that the 
veteran, as a layman, is not qualified to render opinions as 
to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his assertions and 
testimony that his neck disability is the result of, or 
etiologically due to, his military service are not competent 
medical evidence.  



Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in March 2001 of the evidence necessary to 
substantiate his claim.  In June 2004 a letter was issued by 
which he was notified of the principles of a service 
connection claim and requested to send to VA any evidence in 
his possession.  The letter also informed him of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  Thus, the Board 
considers VA's notice requirements met.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim, to include the 
submission of evidence, that he understood the evidence 
needed to substantiate his claim and his and VA's roles in 
the claims process. Under these circumstances, the Board is 
satisfied that any error in the timing of the complete notice 
was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  As 
the service medical records failed to show treatment for or 
complaints involving the neck, a VA examination is not 
warranted in the instant case.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 
(2004).  His service medical records, a transcript of his May 
2003 hearing, and VA and private medical evidence has been 
associated with his claims file.  While the hearing 
transcript indicates that the veteran testified to VA 
treatment since 1980, a June 2004 request of records failed 
to result in medical records prior to 1999 being obtained.  
The veteran was so notified via the October 2005 supplemental 
statement of the case.  As the veteran has not identified or 
properly authorized the request of any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for degenerative disc and joint disease of 
the cervical spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


